Citation Nr: 1424818	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  10-35 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for peripheral neuropathy of the right lower extremity.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran had active service from May 1967 to July 1969, and he served in Vietnam from December 1967 to December 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The issues of entitlement to service connection for peripheral neuropathy of the upper extremities, residuals of malaria, and residuals of missile injuries of the back and right leg, have been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.   38 C.F.R. § 19.9(b) (2013). 

The issues of de novo adjudication of the claims of entitlement to service connection for peripheral neuropathy of each lower extremity are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not perfect an appeal from a February 2008 rating decision, of which he was notified that month, denying service connection for peripheral neuropathy of all extremities.  

2.  The additional evidence received since the February 2008 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for peripheral neuropathy of the lower extremities, as due to the now service-connected diabetes mellitus, type II. 



CONCLUSIONS OF LAW

1.  The February 2008 rating decision denying service connection for peripheral neuropathy of all extremities is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.200, 20.302, 20.1103 (2013).  

2.  The additional evidence presented since the February 2008 rating decision denying service connection for peripheral neuropathy of all extremities, is new and material and the claims for service connection for peripheral neuropathy of the lower extremities is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A February 2008 rating decision, of which the Veteran was notified that month, denied service connection for peripheral neuropathy of all extremities.  However, an appeal was not perfected from this rating decision.  Rather, a Notice of Disagreement was received in March 2008, but after the issuance of a Statement of the Case in April 2008, the Veteran did not perfect the appeal by filing a Substantive Appeal.  Thus, the February 2008 rating decision is final.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.200, 20.302, 20.1103 (2013).  

Following the February 2008 rating decision, the Veteran applied to reopen the claim for service connection, but only as to the lower extremities.  A claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the rating decision in February 2008 was the last final denial of the claims, the Board must review the evidence submitted since that rating decision to determine whether the claim should be reopened and considered on the merits.  38 U.S.C.A. § 5108.  

Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Regardless of how the RO ruled on the question of reopening, the Board must re-decide that matter on appeal, because reopening is jurisdictional.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The February 2008 rating decision found that service treatment records were negative for peripheral neuropathy but that VA treatment records reflected diagnoses of peripheral neuropathy of the lower extremities.  However, there was no diagnosis of acute or subacute peripheral neuropathy and, so, any such peripheral neuropathy could not be presumptively related to in-service herbicide exposure during his service in Vietnam.  

The evidence since the 2008 rating decision includes a VA outpatient treatment records of August 2009 indicating that the Veteran had been diagnosed as having peripheral neuropathy of the lower extremities, and a 2010 report of an examination indicates that he was borderline diabetic and had pains in his legs and feet.  Service connection has been granted for diabetes mellitus.  This potential theory of entitlement, together with the old and the new evidence warrants reopening of the claims for service connection for peripheral neuropathy of the lower extremities.  


ORDER

New and material evidence having been submitted, the appeal to reopen the claims of entitlement to service connection for peripheral neuropathy of the lower extremities are reopened, and to this extent only, the appeal is granted. 



REMAND

In deciding the claim, the Board cannot indulge in an exercise of its' own medical judgment.  Rather, there must be independent medical evidence in the record to make the determination.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  So, a medical opinion is needed to resolve issues and decide this appeal.  38 U.S.C.A. § 5103A(d).   

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded a VA examination to determine whether any currently or previously diagnosed neuropathy of the lower extremities are related to the Veteran's military service or to a service-connected disorder, to include diabetes mellitus.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed neuropathy of the lower extremities is related to the Veteran's active duty service.  The examiner must also state whether any currently or previously diagnosed neuropathy of the lower extremities is due to or aggravated by any service-connected disorder, to include diabetes mellitus.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


